Dismissed and Memorandum Opinion filed January 17, 2019.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00783-CV

                            JENNIFER ROSS, Appellant
                                           V.
                 HAVEN AT HIGHLAND KNOLLS LP, Appellee

               On Appeal from the County Civil Court at Law No. 3
                             Harris County, Texas
                        Trial Court Cause No. 1115320

                   MEMORANDUM                       OPINION


         This is an appeal from a judgment signed August 29, 2018. The clerk’s record
was filed September 21, 2018. The reporter’s record was not filed. No brief was
filed.

         On November 20, 2018, this court issued an order stating that unless appellant
filed a brief on or before December 20, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.



                                     PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2